Appeal by the People from an order of the Supreme Court, Kings County, entered October 21, 1976, which, after a hearing, granted the defendant’s motion to suppress certain physical evidence. Order reversed, on the law and the facts, and motion denied. A police officer, pursuant to a signed complaint charging menacing with a gun, arrived at the location set forth in the complaint, identified the defendant, and informed him of the charges against him. After a "pat-down”, both the detective and the defendant returned to the police station. While processing the arrest, the detective noticed that the defendant was pushing something around in his pocket. Since the defendant had declined to remove his coat when it was suggested that he do so, and had shrugged in response when asked what was he trying to hide, the detective reached into the pocket and withdrew tin foils and manila envelopes containing narcotics. The hearing court suppressed this evidence because it found that there had been no arrest. We reverse. Probable cause existed for the arrest by virtue of the signed complaint, thereby justifying the search of defendant’s clothing, in *767the police station, prior to a formal arrest. Cohalan, J. P., Titone, Hawkins and Suozzi, JJ., concur.